UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


IVAN LEON,
                                        DECISION AND ORDER
                Movant,                 Civil Case
                                        No. 6:16-cv-6386-MAT
        -vs-

UNITED STATES OF AMERICA,               Criminal Case
                                        No. 6:06-cr-6196-MAT
                Respondent.



     Movant Ivan Leon (“Leon”), through counsel, has filed a

Supplemental Motion to Vacate Under 28 U.S.C. § 2255 (“§ 2255”) and

Request for Expedited Resentencing (“Supplemental § 2255 Motion”)

(Docket No. 60), in regard to his original Motion to Vacate the

Judgment and Correct the Sentence Under § 2255 (“§ 2255 Motion”)

(Docket No. 52) based on Johnson v. United States, 135 S. Ct. 2551

(2015). In the Supplemental § 2255 Motion, Leon contends that his

conviction under 18 U.S.C. § 924(c) (Count 2) must be vacated in

light of the Supreme Court’s recent decision in United States v.

Davis, 139 S. Ct. 2319, 2336 (2019). Because Leon appears to have

already served his sentence on the remaining count of conviction

(Count 1), he has requested that this Court expedite review of his

case.

     On November 10, 2009, Leon pleaded guilty to Count 1 and Count

2 of the Indictment. Count 1 charged him with carrying a firearm

during a conspiracy to affect commerce by robbery, in violation of


                               -1-
18 U.S.C. § 1951(a) (Hobbs Act conspiracy). Count 2 charged him

with    18   U.S.C.    §       924(c)(1)    (using    or   carrying    a   firearm     in

furtherance of a “crime of violence”).

       In Davis, the Supreme Court struck the residual clause of 18

U.S.C. § 924(c) as “unconstitutionally vague.” 139 S. Ct. at 2336.

In the absence of the now-stricken residual clause, for an offense

to qualify as a “crime of violence,” it must fit into 18 U.S.C. §

924(c)’s force clause, meaning it must have “as an element the use,

attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 924(c)(3)(A). However,

the “United States Solicitor General has conceded that conspiracy

to commit Hobbs Act robbery does not meet the requirements of the

force clause: ‘A Hobbs Act conspiracy need not [] lead to the

commission of the planned robbery, and thus such a conspiracy does

not “ha[ve] as an element the use, attempted use, or threatened use

of physical force against the person or property of another,” so as

to     qualify    as       a     “crime     of    violence”      under     18     U.S.C.

924(c)(3)(A).”’” Docket No. 60, p. 2 (quoting United States v.

Davis,    Brief    for     the     United   States,     2019     WL   629976,    at   *50

(citation omitted in original; brackets in original)). Post-Davis,

Leon argues, Hobbs Act conspiracy categorically fails to qualify as

a crime of violence. Id. Therefore, his conviction on Count 2 is

void.    Id.

       The     Government        has   filed      a   Response    (Docket       No.   62)


                                            -2-
indicating its agreement with Leon that, in light of Davis, his

conviction under 18 U.S.C. § 924(c) (Count 2) must be vacated since

the predicate offense is conspiracy to commit Hobbs Act robbery.

The   Government    joins   Leon’s   request    for   a   full   resentencing

hearing.

      The Court agrees that Leon’s conviction and sentence on Count

2 violate Due Process and that he is entitled to relief under §

2255(b) in the form of a resentencing hearing to be held as soon as

practicable. Accordingly, the Court grants Leon’s Supplemental §

2255 Motion (Docket No. 60) and § 2255 Motion (Docket No. 52);

vacates the judgment of conviction on Count 2; and remands the case

for   resentencing    before   the   original    sentencing      judge,   U.S.

District Judge David G. Larimer.

      SO ORDERED.

                                           S/ Michael A. Telesca


                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge

DATED:     August 16, 2019
           Rochester, New York




                                     -3-
